Title: To Thomas Jefferson from Stephen Cathalan, Jr., 9 May 1787
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 9th. May 1787

I hope this Letter will meet your Excellency at Cette, and on that account I direct it to M. Meinadier.
I dare say, you have been pleased in Seing the famous Fontain of Vaucluse, as famous, by the lampid waters Spliting with a great noise against the rocks, as it is by the Loves of Petrarch and Laura.
The Country about L’Isle and avignon is also Charming, tho’ by the Cold wheathers we have had lately, you will have Seen the poor Country people in the desolation, by the lost of a great part of their growing Crops.
I remit you here inclosed the Copy, of the general Idea of the trade of Marseilles, by abbé raynal. I will Send one to Thos. Barclay Esqr. as Soon as I will have of his Letters, till now I have received none. If you meet him at Bordeaux, I will be much obliged to you, to tell him that I am in great need of Money, and any remittances he would make to me, as Small as they would be, will be always acceptable. They would be always a proof that he wish much to be able to discharge his Ballance, tho’ I doubt not of his Sentiments on that account.
I remit you also the note of one Couffe Levant rice of the Best sort, and of a Bag rice from nice of the Best quality called there escûma crûvelata. This cost dearer than the price I Spoke to you; but being for your own use, and free of Bruised grain and Dust, it becomes cheaper than that of 15₶ 10s. or 16.₶ ⅌ ql.
The lombardy rice in Bags of ₶. 350 cost only 13–10 to 14.₶ but it is tale and quale.
The amount of this trifling you will be So good as to remit under their receipts either to M. Meinadier, or Sir John Lambert my Bankers at Paris, when Convenient to you.
I have not received yet any answers from the farmers Generals about the Cargo of Tobacco I expect, on the British Ship Minerva; if that I expect from them, is not favorable, I will beg of you to interfer in it, in behalf of Messrs. Willing Morris & Swanwick.
Messrs. Bretoux and me, yesterday gave orders to one of our friends for two Couffes of Levant Rice not milled. They will be here in about 4 Months and I will forward them to you, as Soon as they will be in my power.
The American Capn. harison Came yesterday to my house to tell me, they will discharge him and his Crew, on account of his  Colour, and the algerians; I advised him that he must be forced to it by law, and he must be paid and his crew of all their wages, expences, and Passage, till their arival at new york; in Such transactions an American Consul would be very necessary here.
All my family present you their respects and we wish you an agreable Journey and an happy return to Paris. My wife and me, regret very much that we could not have the pleasure of accompany you. We will be happier Some days or other, in meeting you at Paris.
I beg you to command me in whatever I may be usefull to you, and to continue me the honour of your Friendship. And remain Very respectfully Sir of Your Excellency the most humble obedt. & Devoted Servant,

Stephen Cathalan Junr.


M. Meinadier will give you Letters for Some flour Merchants at montauban and Toulouse, if you desire it.

